                                                                                Case: 20-13664                            Doc: 49-1                   Filed: 11/25/20                          Page: 1 of 1


I. CASH FLOW                                        11/16/2020    11/23/2020    11/30/2020    12/7/2020     12/14/2020    12/21/2020    12/28/2020     1/4/2021     1/11/2021     1/18/2021      1/25/2021     2/1/2021     2/8/2021      Total




Cash Receipts
Operated Well Revenue (Net of GP&T and GPT)                                         75,000                                                  75,000                                                  75,000                                225,000
Non-operated Well Revenue (Net of GP&T and GPT)                                    325,000                                                 325,000                                                 325,000                                975,000


  Total Cash Receipts                                       ‐             ‐       400,000            ‐              ‐             ‐       400,000             ‐            ‐             ‐         400,000            ‐            ‐     1,200,000

Cash Disbursements
Total Payroll
Payroll - Gross                                                                     29,000                      29,000                      29,000                     29,000                       29,000                                145,000
Payroll - Employer Taxes                                                             1,688                       1,688                       1,688                      1,688                        1,688                                  8,439
Benefits                                                                             2,900                       2,900                       2,900                      2,900                        2,900                                 14,500
Health Insurance                                                                     1,534                       1,534                       1,534                      1,534                        1,534                                  7,672
Worker's Comp Insurance                                                                147                         147                         147                        147                          147                                    734

Insurance Property                                                                     151                                                     151                                                      151                                    453
Insurance GL and Other                                                               2,083                                                   2,083                                                    2,083                                  6,250

Expenses


Field Hands and Field Supervisor - Operated Wells                                   35,000                      35,000                      35,000                     35,000                       35,000                     35,000     210,000
Operated Property LOE                                                               21,000                                                  21,000                                                  21,000                                 63,000
Non-operated LOE                                                                    10,300                                                 103,000                                                 103,000                                216,300
Adequate Assurance Deposits                                                                                      8,700

IT & Telecom                                                                                                                                                                                                                                      ‐

General & Administrative
Rent                                                                                                                                                                                                                                              ‐

Professional Fees                                        4,000         4,000         4,000         4,000         4,000         4,000         4,000         4,000         4,000         4,000          4,000        4,000        4,000      52,000
UST Fees                                                                                                                                                   6,500
Contract Labor                                                                                                                                                                                                                                 ‐
Office Expense                                             500           500           500           500           500           500           500           500           500           500            500          500          500        6,500

Other G&A                                                                                                                                                                                                                                         ‐

  Total Operating Disbursements                          4,500         4,500      108,303          4,500        83,469         4,500      201,003         11,000       74,769          4,500       201,003         4,500       39,500     730,848

Net Operating Cash Flow
  Capital Expenditures




  Debtor's Accountants
  Debtor's Council




  Net Cash Flow                                         (4,500)       (4,500)     291,697         (4,500)      (83,469)       (4,500)     198,997        (11,000)      (74,769)       (4,500)      198,997        (4,500)     (39,500)    469,152




II. CASH BALANCE


Beginning Bank Balance                                 359,529       165,077       160,577      452,274        447,774       364,305       359,805      558,801       547,801       473,032        468,532      667,529      663,029      359,529
Trustee Account
Pre-petition Accounts
  Add: Net Cash Flow                                    (4,500)       (4,500)      291,697        (4,500)      (83,469)       (4,500)      198,997       (11,000)      (74,769)       (4,500)      198,997        (4,500)     (39,500)    453,952

Ending Bank Balance                                    355,029       160,577       452,274      447,774        364,305       359,805       558,801      547,801       473,032       468,532        667,529      663,029      623,529      813,481

  Less: Outstanding Checks                            (189,952)          ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐             ‐              ‐            ‐            ‐            ‐
  Less: Reserves                                       (60,967)      (60,967)      (60,967)      (60,967)      (60,967)      (60,967)      (60,967)      (60,967)      (60,967)      (60,967)       (60,967)     (60,967)     (60,967)     (60,967)

Net Balance                                            104,110        99,610       391,307      386,807        303,337       298,837       497,834      486,834       412,065       407,565        606,562      602,062      562,562      752,514
